           Case 7:16-cv-08509-VB Document 116 Filed 09/21/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
COMMUNITY ASSOCIATION                                         :
UNDERWRITERS OF AMERICA, INC., as                             :
subrogor of Stony Brook Condominiums, Inc.,                   :   MEMORANDUM
                           Plaintiff,                         :   OPINION AND ORDER
v.                                                            :
                                                              :
AIDA FELICIANO; AISHA FELICIANO; and                          :   16 CV 8509 (VB)
ALBERTO FELICIANO,                                            :
                           Defendants.                        :
--------------------------------------------------------------x

Briccetti, J.:

        This matter has been placed on the Court’s trial calendar as a back-up civil trial for the

week of November 2, 2020. (See Doc. #113).

        Now pending is plaintiff’s motion in limine to preclude defendants’ use at trial of (i)

evidence of and/or related to depreciation and/or actual cash value of the real property damages

that serve as the basis for plaintiff’s claims, and (ii) “evidence to support an argument that the

amount . . . paid to restore [the] real property to its pre-fire condition was unreasonable.”

(Doc. #94 at ECF 3–4). Defendants Aisha and Alberto Feliciano have responded to the motion.

(Doc. #114). Defendant Aida Feliciano joins that response. (Id.).

        For the following reasons, the motion is GRANTED IN PART and DENIED IN PART.

                                               BACKGROUND

        In March 2016, a fire broke out at 1-48 West Brook Road, Unit 69, Newburgh, New

York, an apartment rented to defendants Aisha and Alberto Feliciano. Plaintiff, which insured

the property, filed this action to recover payments paid to its insured pursuant to the policy in

place at the time of the fire.




                                                         1
          Case 7:16-cv-08509-VB Document 116 Filed 09/21/20 Page 2 of 4




                                           DISCUSSION

I.     Legal Standard

       Under New York law, “an award of damages to a person injured by the negligence of

another is to compensate the victim, not to punish the wrongdoer.” McDougald v. Garber, 73

N.Y.2d 246, 253–54 (1989). “The goal is to restore the injured party, to the extent possible, to

the position that would have been occupied had the wrong not occurred.” Id. at 254. “When

negligence results in the permanent destruction of real property, damages can place the wronged

victim in the same position as it was prior to the wrongdoing, in one of two ways.” In re

September 11 Litig., 802 F.3d 314, 328 (2d Cir. 2015). “One possibility is to award the plaintiff

the difference between the value of the land before the injury and its value after the injury . . .

sometimes called the diminution-in-value rule.” Id. (citing Fisher v. Qualico Contracting Corp.,

98 N.Y.2d 534, 539 (2002)). “The other is to award the cost of restoration.” Id.

       “[T]he New York Court of Appeals has instructed that, in general, ‘the proper measure of

damages for permanent injury to real property is the lesser of the decline in market value and the

cost of restoration.’” In re September 11 Litig., 802 F.3d at 329 (quoting Jenkins v. Etlinger, 55

N.Y.2d 35, 39 (1982)).

       It is not a plaintiff’s responsibility, however, “to present evidence with respect to both the

replacement value . . . and the diminished value of [the] property.” Barron v. Dube, 48 A.D.3d

1059, 1059 (4th Dep’t 2008). Indeed, it is established that “the burden falls upon the defendant

to prove that a lesser amount than that claimed by plaintiff will sufficiently compensate for the

loss.” Jenkins v. Etlinger, 55 N.Y.2d at 39. “Simply stated, the plaintiff need only present

evidence as to one measure of damages, and that measure will be used when neither party

presents evidence going to the other measure.” Id. (emphasis added).




                                                  2
          Case 7:16-cv-08509-VB Document 116 Filed 09/21/20 Page 3 of 4




II.    Analysis

       Defendants do not dispute that restoration cost is the proper measure of damages in this

case, and that they did not provide in discovery any expert opinion with respect to diminution in

value or actual cash value of the subject real property.

       Accordingly, plaintiff’s motion is granted to the extent it seeks to preclude defendants

from using at trial any evidence related to depreciation, depreciated value, or actual cash value of

the subject real property.

       However, defendants correctly argue that “plaintiff goes too far by seeking to preclude

defendants from introducing evidence [that] such costs were unreasonable,” and that “defendants

should be permitted to present evidence of the unreasonableness of the repair costs, such as

whether the rates were competitive and the repairs necessary.” (Doc. #114 at 1). Plaintiff does

not respond directly to defendants’ assertion. Indeed, plaintiff concedes the Court may well

agree “the reasonableness of the repair cost put for[th] by Plaintiff is relevant—and presumably

may be the subject of cross-examination.” (Doc. #115 at 2).

       “The measure of damages for injury to property resulting from negligence is the

difference in the market value immediately before and immediately after the accident, or the

reasonable cost of repairs necessary to restore it to its former condition, whichever is the lesser.”

Oparaji v. 245-02 Merrick Blvd, LLC, 149 A.D.3d 1091, 1092 (2d Dep’t 2017) (emphasis

added). It is plaintiff’s burden to prove repair costs were reasonable. See Fisher v. Qualico

Contracting Corp., 98 N.Y.2d at 539 (noting, consistent with pattern jury instructions, the proper

measure of damages may comprise “the reasonable cost of repairs necessary to restore [the

property] to its former condition.”) (emphasis added).

       At trial, defendants certainly may challenge the reasonableness of the repair costs. See,

e.g., Thompson v. Highgate Taxi Corp., 1990 WL 31654, at *2 (E.D.N.Y. Mar. 14, 1990) (noting

                                                  3
          Case 7:16-cv-08509-VB Document 116 Filed 09/21/20 Page 4 of 4




defendants conceded reasonableness of repair costs by failing to challenge testimony concerning

same). To do so, however, defendants shall be precluded from using any evidence relating to

depreciation, depreciated value, or actual cash value of the subject real property.

                                         CONCLUSION

       The motion in limine is GRANTED IN PART and DENIED IN PART.

       The Clerk is instructed to terminate the motion. (Doc. #94).

Dated: September 21, 2020
       White Plains, NY
                                              SO ORDERED:




                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 4
